DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-15 over Takematsu in view of Mimura and Kashima, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on March 8, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    316
    621
    media_image1.png
    Greyscale

Claims 1-7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu (US 2001/0021446) in view of Mimura (US 2005/ 0008863), Kim (US 2016/0308170) and Kashima (US 2010/0220266).

Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n3 of a hard coat layer can be 1.52 ([0250]), for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (400 to 700 nm [0250]).
In addition, Takematsu teaches that the base layer 5 comprises a polyester resin (polyethylene terephthalate [0097]).  Although Takematsu is silent regarding a refractive index n1 of the base layer 5, a base layer that comprises a polyester resin commonly 
Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n1 of a base layer (substrate film (h) [0106], Fig. 5) which comprises a polyester (polyethylene terephthalate [0087]), can be 1.66 ([0250]) which is within the claimed range of 1.61 to 1.69, and satisfies Equation (1) of Applicant, for the purpose of providing the desired antireflective characteristics (antireflection film [0109]).
Accordingly, Takematsu, as modified by Mimura, teaches that n1 – n3 = 1.66 – 1.52 = 0.14 which is within the claimed range of 0.05 to 0.20, and satisfies Equation (3) of Applicant.
In addition, although Takematsu is silent regarding a refractive index n2 of the primer layer 7, a primer layer commonly has a refractive index n2 that is smaller than the refractive index n1 of the base layer 5, and larger than the refractive index n3 of the hard coat layer 4, for the purpose of providing the desired combination of prevention of undesired reflection of light and optimization of transmission of visible light ([0075]), as evidenced by Mimura.
Mimura teaches that a refractive index n2 of a primer layer can be 1.58 (adhesion-promoting layer [0250]) when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]), and a refractive index n3 of a hard coat layer is 1.52 ([0250]), for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).

Although Takematsu is silent regarding an in-plane retardation value of the base layer 5, Takematsu teaches that the optical multilayer film 10 comprising the base layer 5 is laminated on a polarizer as part of a polarizing plate ([0082]), where the base layer 5 comprises polyethylene terephthalate which is a common material of a protective film, and hence the base layer 5 also serves as a protective film for the polarizer.
Kim teaches that a base which comprises polyethylene terephthalate (PET [0114]) and serves as a protective film for a polarizer in a polarizing plate (protective film [0114]), can have an in-plane retardation (Ro of Applicant) of 0 to 300 nm (Re [0038]) which is within the claimed range of 0 to 500 nm, for the purpose of minimizing rainbow-like irregularities (rainbow stains [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the base layer 5 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with an in-plane retardation (Ro) within a range of 0 to 500 nm, in order to minimize rainbow-like irregularities, as taught by Kim.
Takematsu, as modified by Mimura and Kim, is silent regarding a minimum in-plane retardation (Romin) as defined by Applicant.

Kashima teaches that a base layer (transparent substrate [0062]) which comprises polyethylene terephthalate ([0062]) and serves as a protective film for a polarizer in a polarizing plate (polarizing plate protection film [0056]) desirably has an in-plane distribution of the in-plane retardation (Ro of Applicant) of as low as 5 nm ([0046]), i.e. ± 5 nm, for the purpose of providing the desired enhancement in the minimization of rainbow-like irregularities ([0056]).
Accordingly, for the exemplary in-plane retardation Ro of 50 nm taught by Kim, the minimum in-plane retardation (Romin) can be 45 nm (50 nm – 5 nm), when modified by Kashima, which is within the claimed range of 85 nm or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the base layer 5 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with an in-plane retardation (Ro) within a range of 0 to 500 nm, in order to minimize rainbow-like irregularities, as taught by Kim, and further, to have provided it with a minimum in-plane retardation (Romin) within a range of 85 nm or less, in order to obtain the desired enhancement in the minimization of rainbow-like irregularities, as taught by Kashima.
Regarding claim 2, Takematsu teaches that the optical multilayer film 10 has a reflectance of less than 1% with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9) which is within the claimed range of 6.5% or less.
Regarding claims 3-4, Mimura teaches that the refractive index n2 of the primer layer can be 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 
Regarding claim 5, although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]), Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lower (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).
Mimura teaches that the first refractive layer (high refractive index layer [0107]) can have a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n4 of the first refractive layer 2 of the optical multilayer film 10 of Takematsu, to within a range of .70 to 1.75, for the purpose of providing the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
Regarding claim 6, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35.

Mimura teaches that the second refractive layer can have an even lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, such that the optical multilayer film can have a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of for the purpose of providing the desired improvement in the combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n5 of the second refractive layer 1 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.25 to 1.35, in order to obtain the desired improvement in the combination of prevention of reflection of undesired light, and optimization of transmission of visible light, as taught by Mimura.
Regarding claim 7, although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]) which is outside the claimed range of 1.70 to 1.75, Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lower (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).

Mimura teaches that the first refractive layer can have a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n4 of the first refractive layer 2 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.70 to 1.75, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
In addition, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35.
However, Takematsu teaches that the optical multilayer film 10 has a reflectance of approximately 0.3 % with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9).
Mimura teaches that the second refractive layer can have a lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, and that the optical multilayer film can have a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n5 of the second refractive layer 1 of the 
In addition, Takematsu is silent regarding a refractive index n2 of the primer layer 7, and a refractive index n3 of the hard coat layer 4.
However, Mimura teaches that when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]), a refractive index n2 of a primer layer can be 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 1.55 to 1.61, and a refractive index n3 of a hard coat layer is 1.52 ([0250]) which is within the claimed range of 1.50 to 1.53, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the refractive index n2 of the primer layer 7 within a range of 1.55 to 1.61, and the refractive index n3 of the hard coat layer 4 within a range of 1.50 to 1.53, in the optical multilayer film 10 of Takematsu, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura. 
Regarding claim 13, Takematsu teaches that the base layer 5 comprises a polyethylene terephthalate-based resin ([0097]), the hard coat layer 4 comprises a photocurable acrylate-based resin (prepolymer of acrylate [0067], ultraviolet curing resin [0068]), and that the second refractive layer 1 comprises silica (SiO2 [0100]) which can 
Mimura teaches that the second refractive layer (low refractive index layer [0114]) comprises fine particles of silica, for the purpose of lowering the surface reflectance ([0114]).  
In addition, Takematsu teaches that the first refractive layer 2 comprises ITO in the one example ([0100]) which (ITO [0054]) can further include, or be replaced by titanium oxide (TiO2) ([0054]), for the purpose of improving the surface hardness, as evidenced by Mimura.
Mimura teaches that the first refractive index layer (high refractive index layer [0128]) comprises titanium oxide (TiO2), for the purpose of improving the surface hardness ([0128]).
Furthermore, Takematsu is silent regarding a composition of the primer layer 7.
However, Mimura teaches that the primer layer (adhesion-promoting layer [0138]) comprises a polyurethane-based resin ([0138]) which can be thermosetting (primer layer, thermosetting composition [0099]), for the purpose of providing the desired improvement in adhesion ([0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a thermosetting polyurethane-based resin in the primer layer 7 of the optical multilayer film 10 of Takematsu, in order to obtain the desired improvement in adhesion, as taught by Mimura. 

Regarding claim 15, Takematsu teaches a display device comprising the optical component (polarizing plate [0083]).  Although Takematsu is silent regarding a display panel having upper and lower sides at least one of which the optical component is disposed on, this arrangement was already a common feature in the art at the time, for the purpose of providing the desired selective light transmission, as evidenced by Kashima.
Kashima teaches a common display device comprising a display panel (liquid crystal cell 31 [0128]) having upper and lower sides of which optical components are disposed on (display-side polarizing plate 32, backlight-side polarizing plate 33 [0128], Fig. 5), for the purpose of providing the desired selective light transmission ([0004]).  
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu in view of Mimura and Kashima, as applied to claims 1-7, 13-15 above, and further in view of Ishida (US 2010/0108957).
Takematsu, as modified by Mimura and Kashima, teaches the optical multilayer film 10 comprising the laminate in which the base layer 5, the primer layer 7, the hard coat layer 4, the first refractive layer 2, and the second refractive layer 1 are sequentially laminated, as described above.
Regarding claim 8, Takematsu is silent regarding a thickness of the primer layer 7, and hence fails to teach that the primer layer 7 has a thickness of 80 to 95 nm.

Ishida teaches that a primer layer that improves the adhesion between a base layer (transparent substrate [0066]) and a hard coat layer ([0066]) desirably has a thickness of 80 nm ([0067]) which is within the claimed range of 80 to 95 nm, for the purpose of providing the desired improvement in adhesion and thin-ness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the primer layer 7 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with a thickness within a range of 80 to 95 nm, in order to obtain the desired improvement in adhesion and thin-ness, as taught by Ishida.
Regarding claim 9, Takematsu teaches that the second refractive layer 1 has thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm.
Regarding claim 10, although Takematsu teaches that the base layer 5 has a thickness of 188 µm in the one example ([0097]) which is outside the claimed range, Takematsu teaches that the thickness can be lowered to 50 µm ([0085]) which is within the claimed range of 20 to 60 µm, for the purpose of providing the desired thin-ness and flexibility.
Regarding claim 11, Takematsu teaches that the first refractive layer 2 has a thickness of 105 nm ([0100]) which is within the claimed range of 5 nm to 150 nm, and that the second refractive layer 1 has a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm.  Although Takematsu teaches in this example that the hard coat layer 4 has a thickness of 8 µm ([0097]) which is outside the claimed 
Regarding claim 12, Takematsu teaches that the base layer 5 comprises a polyester resin (polyethylene terephthalate [0097]), and that the thickness of the base layer 5 can be lowered to 50 µm ([0085]) which is within the claimed range of 20 to 60 µm, for the purpose of providing the desired improvement in flexibility ([0072]).  Although Takematsu is silent regarding a refractive index n1 of the base layer 5, a base layer 5 that comprises a polyester resin commonly has a refractive index n1 that is within the claimed range of 1.63 to 1.68, and satisfies Equation (1) of Applicant, as evidenced by Mimura.
Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n1 of a base layer (substrate film (h) [0106], Fig. 5) which comprises a polyester (polyethylene terephthalate [0087]), can be 1.66 ([0250]) which is within the claimed range of 1.63 to 1.68, and satisfies Equation (1) of Applicant.
In addition, Takematsu teaches that a thickness of the hard coat layer 4 can be lowered to 3 µm ([0071]) which is within the claimed range of 1 to 5 µm, for the purpose of providing the desired film hardness while maintaining the desired film flexibility ([0072]).  Takematsu is silent regarding a thickness of the primer layer 7, and hence fails to teach that the primer layer 7 has a thickness of 80 to 95 nm.
However, Takematsu teaches that the primer layer 7 improves the adhesion between the base layer 5 and the hard coat layer 4 (for making the adhesion of the hard coat layer firm [0060], Fig. 6).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the primer layer 7 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with a thickness within a range of 80 to 95 nm, in order to obtain the desired improvement in adhesion and flexibility, as taught by Ishida.
In addition, Takematsu is silent regarding a refractive index n3 of the hard coat layer 4, and a refractive index n2 of the primer layer 7.
However, Mimura teaches that when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]) which is within the claimed range of 1.63 to 1.68, a refractive index n3 of a hard coat layer is 1.52 ([0250]) which is within the claimed range of 1.50 to 1.53, and a refractive index n2 of a primer layer is 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 1.54 to 1.62, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a refractive index n3 of the hard coat layer 4 that is within a range of 1.50 to 1.53, and a refractive index n2 of the primer layer 7 that is within a range of 1.54 to 1.62, in the optical multilayer film 10 of Takematsu, in order to obtain 
In addition, Takematsu teaches that the first refractive layer 2 has a thickness of 105 nm ([0100]) which is within the claimed range of 5 nm to 150 nm, and that the second refractive layer 1 has a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm. Although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]), Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lower (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).
Mimura teaches that the first refractive layer can have a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n4 of the first refractive index 2 to one that is within a range of 1.70 to 1.75, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
Furthermore, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35. 

Mimura teaches that the second refractive layer can have a lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, and a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm, such that the optical multilayer film can have a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]) and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the refractive index n5 of the second refractive layer 1 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.25 to 1.35, in order to obtain the desired improvement in the combination of prevention of reflection of undesired light, and optimization of transmission of visible light, as taught by Mimura.

Response to Arguments
Applicant's arguments are moot due to the new reference in the new grounds of rejections. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782